Citation Nr: 1141689	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, claimed due to Agent Orange exposure.

2.  Entitlement to a temporary total rating due to treatment received in December 2007, January 2008 and February 2008 pursuant to 38 C.F.R. § 4.29 (2011).

3. Entitlement to service connection for a skin condition, claimed as skin discoloration due to Agent Orange exposure.

4.  Entitlement to service connection for any acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for benign cysts on the left lung, claimed as due to Agent Orange exposure.

6.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for renal cell carcinoma, claimed as due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.  The Veteran is in receipt of, among other things, a Purple Heart, a Combat Action Ribbon and the Cross of Gallantry with Palm Device for his combat service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2008, July 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

The issues of entitlement to service connection for a skin condition, claimed as skin discoloration due to Agent Orange exposure; entitlement to service connection for any acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD); entitlement to service connection for benign cysts on the left lung, claimed as due to Agent Orange exposure; and whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for renal cell carcinoma, claimed as due to Agent Orange exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's thyroid cancer was not diagnosed within one year of his military service and is not due to his military service.

2.  The Veteran underwent surgical and other medical treatment related to a non-service connected thyroid condition from December 14, 2007 to December 18, 2007, January 28, 2008 to January 30, 2008 and February 19, 2008 to February 29, 2008.


CONCLUSIONS OF LAW

1.  The Veteran's thyroid cancer was not incurred in or aggravated by any incident of service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2011).

2.  The criteria for a temporary total rating pursuant to the provisions of 38 C.F.R. § 4.29 for treatment from December 14, 2007 to December 18, 2007, from January 28, 2008 to January 30, 2008 and from February 19, 2008 to February 29, 2008, have not been met.  38 C.F.R. § 4.29 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements for the claim of service connection were met in this case by letter sent to the Veteran in March 2008. 

With respect to the temporary total claim on appeal, the March 2008 letter did not address this claim specifically.  Rather, the Veteran was notified of the information necessary to substantiate this claim within the July 2009 statement of the case (SOC).  The claim was readjudicated in October 2009, February 2010 and February 2011 supplemental statements of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the duty to notify has been fulfilled.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits have been obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

A medical opinion has not been obtained in connection with the service connection claim and the Board finds that an examination is not needed in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in more detail below, the medical evidence confirms the Veteran was diagnosed with a thyroid neoplasm in 2001; however, there is no indication that the condition may be associated with his service, to include his presumed exposure to herbicides.

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for malignant tumors may be established based on a legal presumption by showing the condition manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's thyroid cancer is decades after service. 

In addition to the foregoing, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  By regulation, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); ischemic heart disease, Parkinson's disease, and hairy cell leukemia.  38 C.F.R. § 3.309(e).  

The Veteran has confirmed service in Vietnam during the Vietnam War era and is therefore presumed to have been exposed to herbicide agents.  The Board also notes the Veteran is in receipt of numerous awards, to include the Vietnam Service Medal, the Purple Heart and the Combat Action Ribbon. 

U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In this case, in light of the circumstances of the Veteran's service, Agent Orange exposure is conceded.  The medical evidence indicates the Veteran was surgically treated numerous times for thyroid neoplasm and thyroid carcinoma, to include a complete thyroidectomy in 2008.

The first pertinent inquiry, then, is whether thyroid cancer is a disease presumptively associated with herbicide exposure.  Thyroid cancer is not listed in 38 C.F.R. § 3.309(e). The Board concludes it is not a disease presumptively associated with herbicide exposure.  

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  

The National Academy of Sciences (NAS) found insufficient evidence to conclude whether an association exists between herbicide exposure and endocrine cancers, to include the thyroid.  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Accordingly, the Secretary determined, based upon the NAS Update 2008 and prior NAS reports that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, cancers of the endocrine system, to include the thyroid.  Id.  For these reasons, the Board finds the law clearly renders the Agent Orange presumption inapplicable to the Veteran's thyroid cancer.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran may, in the alternative, establish service connection by way of proof of actual direct causation showing that his exposure to an herbicide during service caused a current disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

In this case, the facts are not in dispute.  As indicated above, the Veteran's exposure to Agent Orange herbicide during his combat service in Vietnam is conceded.  Medical evidence indisputably indicates the Veteran was diagnosed with thyroid neoplasms and carcinoma decades after service. 

Service treatment records are silent as to any complaints, treatment or diagnoses of thyroid cancer or thyroid symptoms.  Indeed, the Veteran does not claim he incurred cancer while on active duty.  Rather, he believes his subsequent development of thyroid cancer is attributable to Agent Orange exposure while he served in Vietnam.

The Veteran concedes, however, that no medical professional has ever linked his thyroid disorder to in-service Agent Orange exposure, or any other incident of his military service.  Rather, the Veteran rests his claim based on his own personal belief that his thyroid cancer is due to in-service Agent Orange exposure.  To that end, the Veteran testified walking in fields of "orange grass" while in Vietnam.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Board has conceded the Veteran's in-service exposure to Agent Orange herbicides.  In order to establish service connection, however, there must be evidence showing a causal relationship between the Veteran's thyroid cancer and in-service Agent Orange exposure.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

Medical evidence, however, is usually necessary to establish a diagnosis or an etiological link to service.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, no medical professional has ever linked the Veteran's thyroid cancer to in-service Agent Orange exposure or any other incident of service.  The Veteran concedes no medical professional ever told him his thyroid cancer is related to in-service Agent Orange exposure or any other incident of service.  As described above, moreover, the NAS found insufficient evidence to associate herbicide exposure to endocrine cancers, to include the thyroid.  See NAS, Veterans and Agent Orange: Update 2008 (July 2009).

While the Board has considered the Veteran's statements indicating he believes his thyroid cancer is related to in-service Agent Orange exposure, the Veteran has not demonstrated he has specialized medical knowledge or training to render such an opinion competently.  Layno, 6 Vet. App. at 469-70.  

For these reasons, the Board finds the NAS study and the lack of a positive medical nexus opinion in this case more persuasive and more probative.  In light of the above, the Board finds that service connection is not warranted.  Direct service connection requires a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The most persuasive evidence of record is against such a finding in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Temporary Total Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  See 38 C.F.R. § 4.29.

The Veteran requests temporary total ratings for the time periods from December 14, 2007 to December 18, 2007; January 28, 2008 to January 30, 2008; and February 19, 2008 to February 29, 2008.  

According to the Veteran's medical records, the Veteran was treated on these dates related to his thyroid condition (a non-service connected disorder), to include surgery in December 2007.  The Veteran testified during his April 2011 hearing before the Board, however, that the 2007 and 2008 treatments were for his depression, related to his service-connected posttraumatic stress disorder (PTSD).

The VA medical records indicate the Veteran was admitted to the hospital on December 14, 2007 due to a left sided thyroid neoplasm and underwent a left-sided thyroid lobectomy.  The Veteran was discharged on December 18, 2008.

The Veteran was hospitalized from February 19, 2008 to February 29, 2008 for thyroid carcinoma and was hospitalized again from January 28, 2008 to January 30, 2008.  At that time, the Veteran received a complete thyroidectomy.

As indicated above, the VA medical records clearly indicate the Veteran was treated in December 2007, January 2008 and February 2008 for his thyroid condition, a non-service connected disorder.  The records simply do not support the Veteran's testimony that he was hospitalized due to depression or, more specifically, his service-connected PTSD.  Accordingly, 38 C.F.R. § 4.29 is inapplicable to hospital treatment for a non-service connected disorder and the Veteran's claim must be denied.

ORDER

Entitlement to service connection for thyroid cancer, claimed due to Agent Orange exposure, is denied.

Entitlement to a temporary total rating due to treatment received in December 2007, January 2008 and February 2008 requiring convalescence pursuant to 38 C.F.R. § 4.29 is denied.

REMAND

A December 2010 rating decision, in pertinent part, denied claims seeking: entitlement to service connection for a skin condition, claimed as skin discoloration due to Agent Orange exposure; entitlement to service connection for any acquired psychiatric disorder, other than PTSD, which is already service-connected; entitlement to service connection for benign cysts on the left lung, claimed as due to Agent Orange exposure; and to reopen a claim seeking entitlement to service connection for renal cell carcinoma, claimed as due to Agent Orange exposure.

The Veteran submitted a March 2011 statement within a VA Form 9 indicating he is "convinced [his] many illnesses are all rooted in [his] years of service and Agent Orange exposure." The Board finds the statement sufficiently serves as a notice of disagreement (NOD) with the December 2010 denial of the above mentioned claims.  Accordingly, the claims must be remanded to allow the RO to provide the Veteran with an SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

Accordingly, these claims are remanded for the following:

Provide the Veteran and his representative a statement of the case as to the issues of: entitlement to service connection for a skin condition, claimed as skin discoloration due to Agent Orange exposure; entitlement to service connection for any acquired psychiatric disorder, other than PTSD; entitlement to service connection for benign cysts on the left lung, claimed as due to Agent Orange exposure; and whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for renal cell carcinoma, claimed as due to Agent Orange exposure. 

The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of these claims. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice is obtained.  

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


